Citation Nr: 0118203	
Decision Date: 07/12/01    Archive Date: 07/17/01

DOCKET NO.  98-12 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to special monthly pension based on the need for 
the regular aid and attendance of another person or on 
account of being housebound.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel







INTRODUCTION

The veteran served on active military duty from August 1944 
to December 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Detroit, Michigan.  In that decision, the RO denied the issue 
of entitlement to special monthly pension based on the need 
for the regular aid and attendance of another person or on 
account of being housebound.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In a February 2001 letter in the present case, the RO 
informed the veteran and his representative of the passage of 
the VCAA and of the notification and development provisions 
of this newly enacted law.  Along with this letter, the RO 
attached copies of the duty to assist provisions of the VCAA.  
In addition, the RO explained that the veteran's case had 
been reviewed in light of the VCAA and that a determination 
had been made that the requirements set forth in this law had 
been complied with in terms of his appeal. 

In the case of a veteran entitled to pension who does not 
qualify for increased pension based on the need of regular 
aid and attendance, an increase in the rate of pension is 
authorized where the veteran has certain additional severe 
disabilities or is permanently housebound.  The requirement 
for this increase in pension will be considered to have been 
met where, in addition to having a single permanent 
disability rated as 100 percent under a regular schedular 
evaluation, without resort to unemployability under 38 C.F.R. 
§ 4.17 (2000), the veteran:  

(1)  has additional disability or 
disabilities independently ratable at 
60 percent or more, separate and distinct 
from the permanent disability rated as 
100 percent disabling and involving 
different anatomical segments or bodily 
systems, or 

(2)  is "permanently housebound" by 
reason of disability or disabilities.  
This requirement is met when the claimant 
is substantially confined, as a direct 
result of his or her disabilities, to his 
or her dwelling and the immediate 
premises or, if institutionalized, to the 
ward or clinical area, and it is 
reasonably certain that the disability or 
disabilities and resultant confinement 
will continue throughout his or her 
lifetime.  

38 U.S.C.A. §§ 1502(c), 1521(e) (West 1991); 38 C.F.R. 
§ 3.351(d) (2000).  

In this regard, the most recent formal rating action 
promulgated by the RO in April 1998 rated the veteran's 
disabilities as follows: degenerative changes of the left 
knee (10%), residuals of an old fracture of the left distal 
fibula (0%), hallus valgus of the left foot (0%), residuals 
of an old fracture of the second metatarsal of the left foot 
(0%), deviated nasal septum (0%), residuals of a laceration 
of the forehead (0%), ethanol hepato-cellular disease (30%), 
popliteal varicosity of the right calf (20%), hypertension 
associated with sinus tachycardia (10%), residuals of 
prostate cancer (10%), and degenerative changes of the 
dorsals (0%).  

This issue was previously before the Board in September 1999.  
At that time the Board remanded the case for additional 
development, to include a VA examination.  Following 
completion of the development the Board requested that the RO 
readjudicate the claim, to include assigning the appropriate 
rating percentages for all disabilities diagnosed.

The requested VA examination was conducted in January 2000.  
At that time the examiner diagnosed mild normochromic 
normocytic anemia, chronic obstructive pulmonary disease by 
history with normal pulmonary function tests and no need for 
bronchodilator medications, a history of a blood clot in the 
right leg in 1994 which has resolved with no recurrences but 
with residual pain on prolonged standing on the right leg, no 
evidence of a chronic liver disease, peripheral vascular 
disease of both lower extremities, status-post retropubic 
radical prostatectomy followed by radiation therapy for 
carcinoma of the prostate with a current normal PSA, and 
osteoarthritis of the left knee.  Following this examination, 
the RO readjudicated the veteran's claim.  The specific 
rating percentages were not assigned as requested by the 
Board.  As such, the Board is of the opinion that additional 
development is required.  Stegall v. West, 11 Vet.App. 268 
(1998).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all records 
of VA and private treatment that he has 
received for his disabilities since 
August 1999.  Copies of all available 
records should be associated with the 
claims folder.  

3.  The RO should request the Saginaw VA 
Medical Center (VAMC) and the Ann Arbor 
VAMC to furnish copies of all records of 
treatment that the veteran has received at 
those medical facilities since August 
1999.  Copies of all available records 
should be associated with the claims 
folder.  

4.  Following any additional development 
deemed necessary, the RO should then 
re-adjudicate the issue on appeal, to 
include the assignment of appropriate 
rating percentages for all of the 
disabilities diagnosed.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue currently on appeal 
as well as a summary of the evidence 
received since the issuance of the last 
SSOC.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




